Appeal by defendant from two judgments of the County Court, Nassau County, both rendered March 28, 1977, convicting him of 46 counts of grand larceny in the second degree (pursuant to Indictments Nos. 44278 and 44279), after a nonjury trial, and imposing sentence. Judgments reversed, on the facts, indictments dismissed, and case remitted to the County Court, Nassau County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. A review of the record indicates that the People did not prove the guilt of defendant beyond a reasonable doubt. Latham, J. P., Damiani, Cohalan and O’Connor, JJ., concur.